ACCEPTED
                                                                                               03-14-00678-CR
                                                                                                      3589805
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                         12/24/2014 1:12:19 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                      IN THE THIRD COURT OF APPEALS

                           FOR THE STATE OF TEXAS                             FILED IN
                                                                       3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
EX PARTE                                                              12/29/2014 12:00:00 AM
                                                                         JEFFREY D. KYLE
                                                                               Clerk
                                                                 NO. 03-14-00678-CR

LESLIE PARKER JONES

                MOTION FOR SUBSTITUTION OF COUNSEL

TO THE HONORABLE THIRD COURT OF APPEALS:

     COMES NOW, Keith S. Hampton, and files this his Motion for Substitution of
Counsel and in support thereof, would show the Court the following:

                                             I.

       Appellant, Leslie Parker Jones, is currently represented by Jodi Callaway Coke on

appeal. On December 15, 2014, Keith S. Hampton was retained to represent Appellant on

appeal in this cause. Counsel’s contact information is contained below.



                                            II.

       Rule 6 of the Texas Rules of Appellate Procedure governs the withdrawal and

substitution of appellate counsel and permits counsel to substitute for another.        See

TEX.R.APP.PRO., Rule 6(d). Ms. Cole has agreed to the substitution, and is filing her Motion

for Leave to Withdraw as Appellate Counsel.



                                            III.
      The clerk’s record was filed in this Court on October 29, 2014.

                           Respectfully submitted,


                            /s/ Keith S. Hampton
                           Keith S. Hampton
                           1103 Nueces Street
                           Austin, Texas 78701
                           (512) 476-8484 (office)
                           (512) 762-6170 (cell)
                           (512) 476-3580 (fax)
                           KeithSHamptonlaw.com
                           keithshampton@gmail.com
                           SBN # 08873230


                            CERTIFICATE OF SERVICE

By affixing my signature above, I, KEITH S. HAMPTON, hereby certify that a true copy of
Appellant’s Motion for Substitution of Counsel has been mailed or emailed to the following
interested persons on this day, December 24, 2014:

Leslie Parker Jones
10600 Wagon Road West
Austin, Texas 78736

Rosemary Lehmberg
Travis County District Attorney
P.O. Box 1748
Austin, Texas 76767

Jodi Callaway Cole
Attorney at Law
504 West 30th Street
Austin, Texas 78705